PER CURIAM.
This is an appeal from an order of the Florida Career Service Commission reinstating a demoted employee without back pay where the alleged misconduct occurred pri- or to, and the administrative procedures occurred subsequent to, legislative revision of the statutes governing the commission.
It is uncontested that the former section 110.061, Florida Statutes (1978 Supp.) concerning demotions (in addition to other actions) and the present section 110.-309, Florida Statutes (1981) governing dismissals and suspensions, authorize the commission to reinstate an employee with or without back pay. The sole statute presently governing demotions is section 110.-305(3), Florida Statutes (1981) which, if narrowly construed, authorizes the commission only to hear such appeals. Without adopting a broad construction, we find that the ability to provide some remedy after hearing the appeal is implicit and can be deemed authorized under section 110.305(1), Florida Statutes (1981) granting the commission the power to adopt and amend such rules as are necessary to implement its responsibilities. Accordingly, we hold the commission may, under its rules, reinstate a demoted employee with or without back pay.
Because we believe that under either the former or the present statute the commission acted properly, we do not reach the question of which law controls as in Department of Transportation v. James, 403 So.2d 1066 (Fla. 4th DCA 1981).
Thus, we affirm on the basis that we do not interpret the legislature’s adoption of the 1979 revisions to eliminate, sub silentio, the commission’s authority to reinstate a demoted employee without back pay.
AFFIRMED.
BERANEK and HERSEY, JJ., concur.
ANSTEAD, J., dissents with opinion.